Citation Nr: 1218488	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a chronic prostate condition.

4.  Entitlement to service connection for residuals of lung surgery with pain and chest deformity.

5.  Entitlement to service connection for bilateral knee arthritis.

6.  Entitlement to service connection for arthritis of the neck.

7.  Entitlement to service connection for bilateral shoulder arthritis.

8.  Entitlement to service connection for bilateral ankle arthritis.

9.  Entitlement to service connection for bilateral foot arthritis.

10.  Entitlement to service connection for chronic left hip arthritis.

11.  Entitlement to service connection for left leg arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to December 1966 and from May 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for hypertension, migraine headaches, a prostate condition, residuals of lung surgery with pain and chest deformity and arthritis of the bilateral knees, neck, bilateral ankles, bilateral feet, bilateral shoulders, left leg and left hip.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Hypertension was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

2.  A migraine headache disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

3.  A prostate disability did not preexist service, was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  A residuals of lung surgery with pain and chest deformity disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

5.  The Veteran does not have a current bilateral knee disability.

6.  The Veteran does not have a current neck disability.

7.  The Veteran does not have a current shoulder disability.

8.  The Veteran does not have a current ankle disability.

9.  The Veteran does not have a current foot disability.

10.  A left hip disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

11.  A left leg disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service, nor may service incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A migraine headache disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A prostate disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A residuals of lung surgery with pain and chest deformity disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A bilateral knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  A neck disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  A shoulder disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  A bilateral ankle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

9.  A bilateral foot disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

10.  A chronic left hip disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

11.  A left leg disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a January 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The January 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the Veteran's May 1992 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf.  

In a January 2009 statement, the Veteran contended that his VA examiner did not accurately evaluate his claimed conditions fairly.  While the Board notes the Veteran's contentions regarding the adequacy of his May 1992 VA examination, the Veteran gave an accurate history regarding the disabilities at issue and recounted his relevant symptomatology for each disability.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's disabilities.  The examiner documented these actions in detail in his examination reports. 

As such, the Board finds that the May 1992 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed headache, prostate, residuals of lung surgery with pain and chest deformity, bilateral knee, bilateral shoulder and left hip disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that he has current bilateral knee and bilateral shoulder disabilities.  Additionally, there is no indication that migraine headaches, a prostate condition, residuals of lung surgery with pain and chest deformity and a chronic left hip disability were manifested in service or was otherwise related to service.  Thus remand for VA examinations is not necessary. 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that no additional RO action to further develop the record on the claims is warranted.


Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis and hypertension, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for hypertension.

Service treatment records are negative for any complaints, treatment, abnormalities, or diagnosis referable to hypertension or any cardiovascular problems during service.  The Veteran was seen on numerous occasions for various maladies during service, but was not shown to have any symptoms or findings indicative of a cardiovascular disorder or hypertension.  Blood pressure readings during service were as follows: 126/78 (August 1962), 110/86 (November 1963), 116/80 (December 1966), 130/70 (May 1967), 115/76 (October 1969) and 110/70 (September 1970).

A June 1977 blood pressure reading was 120/78.

An April 1979 blood pressure reading was 134/100.

An October 1991 hospital report noted that the Veteran had a history of hypertension that had been untreated for the last 28 months.  The diagnosis was arterial hypertension.

The Veteran underwent a VA examination in May 1992.  The examiner noted that the Veteran had a history of hypertension and was staying on some treatment with tablets.  He had blood pressure readings of 140/100, 142/104 and 140/100.  The diagnosis was hypertension. 

A November 2005 VA treatment record again noted a diagnosis of hypertension.

Based upon the evidence of record, the Board finds the Veteran's hypertension is not shown to have been incurred as a result of any established event, injury, or disease during active service, nor to have been manifest within one year of the Veteran's discharge from service.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

There is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for over 18 years thereafter.  The first post-service evidence of hypertension was noted to be in 1991 when a treatment record noted a history of hypertension for the past 28 months.  A review of the post-service VA medical records reflect that at no time prior to 1989 (estimated 28 months prior to the 1991 treatment record) did the Veteran provide a history of hypertension, despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Board notes the Veteran's first documented elevated diastolic blood pressure reading in April 1979 of 134/100.  However, even if the Veteran had a diagnosis of hypertension at this point, this reading still occurred almost 9 years after the Veteran's separation from service.

Additionally, his first post-service blood pressure reading in June 1977 of 120/78 was below the hypertension threshold.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current hypertension and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation or related to service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for migraine headaches.

The Veteran's service treatment records are negative for complaints or treatments related to headaches.

In October 2002, the Veteran presented with complaints of headaches.  A CT of the brain was negative for hemorrhagic transformation or midline shift.  There was mild bilateral ethmoid sinus disease.

In October 2004, the Veteran presented with complaints of flu like symptoms and headaches.

While there is some question as to the presence of a current headache disability, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a headache disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a headache disability during service or for several years thereafter.  The first post-service evidence of a headache disability is an October 2002 treatment report reflecting that the Veteran presented with complaints of headaches.  

There is also no medical opinion of record showing a relationship between any current headache disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any headaches.  He was not diagnosed with a headache disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the competent evidence of record, while showing a currently diagnosed headache disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for migraine headaches.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b).  


III.  Entitlement to service connection for a chronic prostate condition.

The Veteran's service treatment records are negative for complaints or treatments related to a prostate condition.

A March 1977 treatment record noted that the Veteran's prostate and rectum were unremarkable.

An October 1987 treatment note reflected a diagnosis of prostatitis.

A November 1989 treatment report reflected a diagnosis of resolving prostatitis.

While there is some question as to the presence of a current prostate disability, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a prostate disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that the Veteran contends that his prostate condition "may have been a preexisting condition" that existed prior to his military service.  However, there is no indication that the Veteran had any prostate condition that preexisted service.  Specifically, his August 1962 enlistment examination, November 1963 reenlistment examination and May 1967 reenlistment examination were negative for diagnoses or complaints related to a prostate condition.

The presumption of soundness is not rebutted.  The claim therefore, becomes one for service connection.  See Wagner, supra.

The Board notes that there are no clinical findings or diagnoses of a prostate disability during service or for several years thereafter.  The first post-service evidence of a headache disability is an October 1987 treatment report reflecting that the Veteran had a diagnosis of prostatitis.  

There is also no medical opinion of record showing a relationship between any current prostate disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any prostate condition.  He was not diagnosed with a prostate disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing a currently diagnosed prostate disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a prostate condition.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b).  


IV.  Entitlement to service connection for residuals of lung surgery with pain and chest deformity.

The Veteran's service treatment records are negative for complaints or treatments related to a chest deformity or lung surgery.  A November 1963 treatment note did indicate that the Veteran had reports of chest pain since a motor vehicle accident in August 1963.  However, it was noted that x-rays had been negative and the complaint did not simulate pleural irritation.

In April 1977, a specimen of pleural tissue was examined as the Veteran had complaints of pleuritis chest pain.  No pathologic abnormality was noted with the pleural tissue.

In April 1979 the Veteran presented with complaints of chest pain.  The physician opined that the possibility of tuberculosis serositis was "very high".

A January 1992 chest x-ray was abnormal as there was a left lateral decavity of the chest.

A May 1992 VA examination revealed a history of pulmonary sarcoidosis.

An August 2007 chest x-ray demonstrated cardiomegaly.

In August 2007, the Veteran underwent coronary bypass surgery.

While there is some question as to the presence of current residuals of lung surgery with pain and chest deformity, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a lung disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a lung disability during service or for several years thereafter.  

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of chest pain in service related to a motor vehicle accident.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his lung or chest since that time.  Specifically, the Veteran's December 1966 and September 1970 separation examinations were negative for lung complaints or diagnoses.

The first post-service evidence of a lung disability is the April 1977 treatment report where a specimen of pleural tissue was examined as the Veteran had complaints of pleuritis chest pain.  

There is also no medical opinion of record showing a relationship between any current lung disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any lung or chest disabilities.  He was not diagnosed with a lung disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing a currently diagnosed lung and chest disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of lung surgery with pain and chest deformity.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b).  


V.  Entitlement to service connection for bilateral knee arthritis.

The Veteran's service treatment records are negative for complaints or treatments related to a bilateral knee disability.

A March 1990 x-ray report revealed degenerative disc disease of the lumbar spine.

A January 1992 treatment note reported that the Veteran had complaints of right knee pain.  The diagnosis was chronic right knee pain.

The Veteran underwent a VA examination in May 1992.  The examiner made no mention of a bilateral knee disability and no diagnosis related to the knees was provided.

A December 2002 VA treatment note reported a history of degenerative joint disease.

In a November 2006 statement, the Veteran contended that he experienced pain, swelling and stiffness of his knees which he claimed was a result of an injury in service while he was training.  He claimed that his pain was caused by post traumatic arthritis.

In this case, the Veteran's service treatment records are negative for complaints or treatment of a knee disability.

Furthermore, a review of the record is negative for any current diagnosed bilateral knee disability. 

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  There are no X-ray examinations in this case which demonstrated osteoarthritis.  While the December 2002 VA treatment note reported a history of degenerative joint disease, the only arthritis shown by x-ray evidence in the file is the Veteran's degenerative disc disease of the lumbar spine.

While the January 1992 treatment report diagnosed the Veteran with chronic right knee pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Given the absence of any diagnosed bilateral knee disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a bilateral knee disability, including arthritis, must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.
The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


VI.  Entitlement to service connection for arthritis of the neck.

The Veteran's service treatment records demonstrate that the Veteran injured his neck in March 1963.  X-rays revealed no bone or joint abnormalities of the cervical spine.

A March 1990 x-ray report revealed degenerative disc disease of the lumbar spine.

The Veteran underwent a VA examination in May 1992.  The examiner made no mention of a neck disability and no diagnosis related to the neck was provided.  The Veteran specifically noted that he had never had any neck pain.

A December 2002 VA treatment note reported a history of degenerative joint disease.

In a November 2006 statement, the Veteran contended that he injured his neck and shoulders while in service and that his post traumatic arthritis caused his current neck pain.

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of neck complaints in service related to a motor vehicle accident.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his neck since that time.  Specifically, the Veteran's December 1966 and September 1970 separation examinations were negative for neck complaints or diagnoses.

Furthermore, a review of the record is negative for any current diagnosed neck disability. 

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There are no X-ray examinations in this case which demonstrated osteoarthritis of the neck.  While the December 2002 VA treatment note reported a history of degenerative joint disease, the only arthritis shown by x-ray evidence in the file is the Veteran's degenerative disc disease of the lumbar spine. 

While the Veteran contended that he has current neck pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West; supra.

Given the absence of any diagnosed neck  disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In the instant appeal, the claim for service connection for a neck disability, including arthritis, must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


VII.  Entitlement to service connection for bilateral shoulder arthritis.

The Veteran's service treatment records demonstrate that the Veteran injured his shoulder in an August 1963 motor vehicle accident.  X-rays revealed no bone or joint abnormalities.

A March 1990 x-ray report revealed degenerative disc disease of the lumbar spine.

The Veteran underwent a VA examination in May 1992.  The examiner made no mention of a bilateral shoulder disability and no diagnosis related to the shoulder was provided.

A December 2002 VA treatment note reported a history of degenerative joint disease.

In a November 2006 statement, the Veteran contended that he injured his neck and shoulders while in service and that his post traumatic arthritis caused his current shoulder pain.

In this case, the Veteran's service treatment records clearly show that the Veteran had reports of shoulder complaints in service related to a motor vehicle accident.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his shoulders since that time.  Specifically, the Veteran's December 1966 and September 1970 separation examinations were negative for shoulder complaints or diagnoses.

Furthermore, a review of the record is negative for any current diagnosed shoulder disability. 

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There are no X-ray examinations in this case which demonstrated osteoarthritis of the shoulders.  While the December 2002 VA treatment note reported a history of degenerative joint disease, the only arthritis shown by x-ray evidence in the file is the Veteran's degenerative disc disease of the lumbar spine. 

While the Veteran contended that he has current shoulder pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West; supra.

Given the absence of any diagnosed shoulder disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In the instant appeal, the claim for service connection for a shoulder disability, including arthritis, must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


VIII.  Entitlement to service connection for bilateral ankle arthritis.

The Veteran's service treatment records are negative for complaints or treatments related to bilateral right ankle arthritis.  His October 1969 separation examination noted that he had stepped on a punji stick in 1966 and injured his left foot.

A July 1980 examination noted that the Veteran gave a history of a punji stick to the left ankle while in service.  He had no complaints referable to this injury.  The ankle showed no tenderness, swelling, increased heat, redness or limitation of motion.  The diagnosis was residuals of punji stick injury to the left ankle.

A March 1990 x-ray report revealed degenerative disc disease of the lumbar spine.

The Veteran underwent a VA examination in May 1992.  The Veteran reported that he never had any numbness or problems with his right foot.  He received an injury in the medial aspect of his right ankle with a punji stick but stated that he had never had any problems with this foot since that time.  An examination of the right foot and ankle was normal with no evidence of peripheral neuropathy.  The Board notes that while the examiner referred to the Veteran's right ankle, the laceration from the punji stick was actually to his left ankle.

A December 2002 VA treatment note reported a history of degenerative joint disease.

The Veteran underwent a VA scar examination in May 2006.  The examiner noted that in February 1966, the Veteran injured his left ankle while rappelling from a helicopter in Vietnam.  His left ankle landed on a punji stick and the Veteran suffered a laceration.  The wound healed satisfactorily and the only residual was that he had an aching pain in the region of the scar during bad weather.  The diagnosis was punji stick scar, left medial malleolus, with residual pain in the region of the scar in bad weather.

In a November 2006 statement, the Veteran contended that he injured his ankles while in service and that his post traumatic arthritis caused his current pain in his ankles.  He reported that he had pain and swelling of his ankles that restricted his range of motion.

In this case, the record demonstrates that the Veteran injured his left ankle in service when he suffered a skin laceration from a punji stick.  He is currently service connected for this disability at a noncompensable evaluation. While the Veteran sustained this injury to the skin of his ankle, the service treatment records are negative for any injuries or complaints related to a bilateral ankle condition.

Furthermore, a review of the record is negative for any current diagnosed bilateral ankle disability. 

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There are no X-ray examinations in this case which demonstrated osteoarthritis of the ankles.  While the December 2002 VA treatment note reported a history of degenerative joint disease, the only arthritis shown by x-ray evidence in the file is the Veteran's degenerative disc disease of the lumbar spine. 

While the Veteran contended that he has current ankle pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West; supra.

Given the absence of any diagnosed ankle disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In the instant appeal, the claim for service connection for a bilateral ankle disability, including arthritis, must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


IX.  Entitlement to service connection for bilateral foot arthritis.

The Veteran's service treatment records revealed that the Veteran suffered a laceration from a punji stick which punctured the skin of his left ankle in 1966.

The Veteran underwent a VA examination in May 1992.  The Veteran reported that he never had any numbness or problems with his right foot.  He received an injury in the medial aspect of his right ankle with a punji stick but stated that he had never had any problems with this foot since that time.  An examination of the right foot and ankle was normal with no evidence of peripheral neuropathy.  

The Veteran underwent a VA scar examination in May 2006.  The examiner noted that in February 1966, the Veteran injured his left ankle while rappelling from a helicopter in Vietnam.  The diagnosis was punji stick scar, left medial malleolus, with residual pain in the region of the scar in bad weather.  There was no diagnosis pertaining to his feet.

In a November 2006 statement, the Veteran contended that he injured his feet while in service and that his post traumatic arthritis caused his current pain in his feet.  

While the Veteran suffered a skin laceration to his ankle in service which is already service-connected, service treatment records are negative for complaints or treatments related to his feet.

Furthermore, a review of the record is negative for any current diagnosed bilateral foot disability. 

Under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There are no X-ray examinations in this case which demonstrated osteoarthritis of the feet.  While the December 2002 VA treatment note reported a history of degenerative joint disease, the only arthritis shown by x-ray evidence in the file is the Veteran's degenerative disc disease of the lumbar spine. 

While the Veteran contended that he has current foot pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West; supra.

Given the absence of any diagnosed foot disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In the instant appeal, the claim for service connection for a bilateral foot disability, including arthritis, must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.




X.  Entitlement to service connection for chronic left hip arthritis.

The Veteran's service treatment records are negative for complaints or treatments of a left hip disability.

An August 1982 treatment note reported that the Veteran had a painful left hip as a result of a history of trauma for the past 5 years.  The diagnosis was intermittent pain in his left hip with questionable etiology.

The Veteran underwent a VA examination in May 1992.  The examiner indicated that while the Veteran was discharged because of arthritis in his shoulders, hips and knee, the Veteran reported that these problems had never given him any problems in the past or presently.

In an August 1993 treatment note, the Veteran presented with complaints of left thigh pain which had been bothering him for the last 2 weeks.  He noted intermittently symptomatic left thigh pain since 1978.  An x-ray of the left pelvis and hip demonstrated no fractures of joint dislocations.  There was early osteophyte production at both hips.  There was some questionable narrowing at the S1 joint spaces and some sclerotic changes at the pubic symphysis.  There was no acute bone injury.

An October 1993 private hospital note reported that the Veteran was status post trauma to the left thigh and hip (1978).  The Veteran reported that the "only thing that hurts in the arthritis in my hip".

An August 2005 x-ray of the hip was negative.  

While there is no evidence of arthritis and some question as to the presence of a current chronic left hip disability, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a chronic left hip disability and the first element of service connection is satisfied.  A veteran seeking disability benefits however, must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a left hip disability during service or for several years thereafter.  The first post-service evidence of a chronic left hip disability is an August 1982 treatment note reported that the Veteran had a painful left hip as a result of a history of trauma for the past 5 years.

There is also no medical opinion of record showing a relationship between any current left hip disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any left hip disability.  He was not diagnosed with a left hip disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v, supra.  

The Board finds that the competent evidence of record, while showing a currently diagnosed chronic left hip disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a chronic left hip disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b).  


XI.  Entitlement to service connection for left leg arthritis.

The Veteran's service treatment records demonstrate that he injured his left leg when a 2 x 6 board fell across him in May 1963.  X-rays revealed no bone or joint abnormality.  The remainder of the Veteran's service treatment records, including his October 1969 separation examination, were negative for complaints or treatments related to a left leg disability.

In July 1997, the Veteran presented with complaints of numbness in his left leg.

In January 1978, the Veteran presented with back pain that wrapped around his right side.  He was still having leg problems as he could not walk a good distance and his legs got weak and gave way.

The Veteran underwent a VA examination in May 1992.  His main complaint was his bilateral thigh pain and numbness which had been present for at least the past 15 to 20 years.  The examiner noted that physicians were currently considering a possibility that the Veteran's sarcoidosis contributed to his bilateral thigh pain.  The diagnosis was intermittent bilateral thigh and upper arm myalgia and weakness with associated decreased sensation cutaneously.  The examiner noted that he did not know the etiology of this and the Veteran was being evaluated for a possible link to sarcoid.  The examiner concluded that based on the history and physical examination, he did not feel like this was representative of a radiculopathy from his lower back or cervical spine. 

In August 2005, the Veteran presented with complaints of left leg and thigh pain.  The diagnosis was degenerative disc disease of the lumbar spine and radiculopathy.

As the Veteran has a current diagnosis of radiculopathy with left leg and thigh pain, the first element of service connection is satisfied.  A veteran seeking disability benefits however, must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that while the Veteran has been diagnosed with radiculopathy to his left leg from his degenerative disc disease of his lumbar spine, the Veteran is not service-connected for a lumbar spine disability.  Thus, service connection for a left leg disability as secondary to a lumbar spine disability is not available to the Veteran.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that while treatment records note that the Veteran injured his left leg in 1963 when a board fell on him, his treatment records were negative for any or diagnoses of any chronic left leg disorder.  The left leg complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no low back disorders were recorded at the time of his October 1969 separation physical examination.  He was not diagnosed with a left leg disorder until many years after service as the first post-service evidence of a chronic left hip disability is a July 1997 treatment note where the Veteran reported numbness in his left leg.
  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson, supra.  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

There is also no medical opinion of record showing a relationship between any current left leg disability and his military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed chronic left leg disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a chronic left leg disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b).  

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a chronic prostate condition is denied.

Entitlement to service connection for residuals of lung surgery with pain and chest deformity is denied.

Entitlement to service connection for bilateral knee arthritis is denied.

Entitlement to service connection for arthritis of the neck is denied.

Entitlement to service connection for bilateral shoulder arthritis is denied.

Entitlement to service connection for bilateral ankle arthritis is denied.

Entitlement to service connection for bilateral foot arthritis is denied.

Entitlement to service connection for chronic left hip arthritis is denied.

Entitlement to service connection for left leg arthritis is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


